DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered. Applicant has argued that the prior art does not teach the new limitation(s) added by amendment. The new limitation(s) will be addressed in the rejection(s) below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 11, 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kinsella (US 20180187496).

Regarding claim 1, Kinsella teaches: 
A drill rod configured to form a portion of a drill string defining a drilling axis, wherein the drill string is configured to receive an inner assembly as the inner assembly is advanced and retracted relative to the drilling axis, the drill rod comprising: 
a body (Kinsella 12) having an outer surface (Kinsella 26), an inner surface (Kinsella 28), a longitudinal axis (Kinsella center axis not shown) aligned with the drilling axis, opposing male and female end portions (Kinsella 14/16), and at least one longitudinally extending groove (Kinsella 32) extending radially outwardly from the inner surface, wherein the inner surface and the at least one longitudinally extending groove cooperate to define an interior space (Kinsella inside 12, comprising space created by 28/30/32) through which the inner assembly is received as the inner assembly is advanced and retracted relative to the drilling axis, 
wherein the inner surface has a consistent diameter (Kinsella [0059], see Figs. 2-4) between the male and female end portions of the drill rod, 
wherein the at least one longitudinally extending groove of the body of the drill rod is configured to (Kinsella [0057-0058, 0062]) permit axial flow of fluid through the drill rod as portions of the inner assembly engage the inner surface of the body of the drill rod, 
wherein the male end portion of the body defines an outer thread (Kinsella 24) extending radially outwardly from the outer surface of the body, and 
wherein the at least one longitudinally extending groove is longitudinally spaced (Kinsella [0058]) from the male end portion of the body of the drill rod.

Regarding claim 2, Kinsella teaches: 
The drill rod of claim 1, wherein the at least one longitudinally extending groove of the body of the drill rod comprises a plurality (Kinsella [0045-0046]) of longitudinally extending grooves.

Regarding claim 3, Kinsella teaches: 
The drill rod of claim 2, wherein each longitudinally extending groove is oriented parallel or substantially parallel (Kinsella [0062], Fig. 2) to the longitudinal axis of the body of the drill rod.

Regarding claim 4, Kinsella teaches: 
The drill rod of claim 2, wherein the plurality of longitudinally extending grooves have respective helical profiles (Kinsella [0011, 0062]).

Regarding claim 8, Kinsella teaches: 
The drill rod of claim 3, wherein the plurality of longitudinally extending grooves are equally or substantially equally circumferentially spaced (Kinsella 32 Figs. 3-4) about the inner surface of the body of the drill rod.

Regarding claim 11, Kinsella teaches: 
The drill rod of claim 4, wherein the plurality of longitudinally extending grooves comprises two grooves that are circumferentially spaced 180 degrees apart (Kinsella 32 Figs. 3-4) from one another.

Regarding claim 14, Kinsella teaches: 
The drill rod of claim 1, wherein a cross-sectional area defined by the at least one groove, defined by a plane that is perpendicular to the longitudinal axis, is at least ten percent of a cross-sectional area (Kinsella [0036, 0060-0061]) defined by the inner surface of the body of the drill rod in the plane.

Regarding claim 15, Kinsella teaches: 
The drill rod of claim 14, wherein the cross-sectional area defined by the at least one groove is between ten percent and fifty percent of the cross-sectional area (Kinsella [0036, 0060-0061]) defined by the inner surface of the body of the drill rod.

Allowable Subject Matter
Claims 9-10, 12-13, 16, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-24, 26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674